791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.LEO VICTOR SAVAGE, Defendant-Appellant.
86-3110
United States Court of Appeals, Sixth Circuit.
4/11/86

DISMISSED
S.D.Ohio
ORDER
BEFORE:  KEITH, MARTIN and GUY, Circuit Judges.


1
The defendant appeals an order denying his motion to have his trial severed from that of several co-defendants.  The Government moves for dismissal of the appeal on grounds the order is non-appealable for purposes of 28 U.S.C. Sec. 1291.


2
The final order in a criminal proceeding for purposes of section 1291 is the sentencing.  Berman v. United States, 302 U.S. 211, 212 (1937).  Interlocutory orders are permitted in exceptional cases under the collateral order doctrine, but such exceptions are applied 'with the utmost strictness in criminal cases.'  Flanagan v. United States, 465 U.S. 259, 265 (1984).  We conclude an order denying a motion for severance does not fall within this exception.  Such an order may be reviewed as part of an appeal from any resulting conviction.  See, e.g., United States v. Gallo, 763 F.2d 1504, 1524-28 (6th Cir. 1985).  Therefore,


3
It is ORDERED that the motion to dismiss be and it hereby is granted.